Citation Nr: 1621115	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-26 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from March and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim, the Veteran testified at a March 2011 videoconference hearing before the undersigned Veterans Law Judge of the Board.

The Board remanded this claim in July 2013 to have the Veteran undergo a VA compensation examination for a necessary medical nexus opinion.  Regrettably, however, the claim requires even more development before being decided on appeal, so the Board is again remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board regrets the even further delay that will result from again remanding, rather than deciding, this claim, but finds that another remand is necessary to ensure compliance with VA's duty to assist the Veteran in fully developing evidence needed to substantiate this claim. 

Following and as a direct result of the Board previously remanding this claim in July 2013, the Veteran was provided VA compensation examinations in August and October 2013.  Unfortunately, these examinations are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).

The Board's prior July 2013 remand included an instruction that the VA examiner provide a medical opinion addressing several different theories of entitlement - those being direct, presumptive and secondary service connection.  But despite that directive, the examinations failed to address the majority of these possibilities or provide the necessary explanatory rationale for the opinions given.  This is critical because most of the probative value of an opinion comes from its explanatory rationale, so underlying reasoning, not instead merely from review of the file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The Board, consequently, has to correct this deficiency before deciding this claim on appeal since there has not been compliance, even acceptable substantial compliance, with this prior remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  Obtain still additional (supplemental) comment concerning the following:

a)  Did the Veteran clearly and unmistakably have hypertension when entering service in July 1967?

b)  If so, did his military service also clearly and unmistakably not aggravate any pre-existing hypertension - meaning not permanently or chronically worsen it over and beyond its natural progression?


c)  If the response to either a) or b) is not affirmative, what is the likelihood (very likely, as likely as not, or unlikely) his hypertension instead incepted during his service from July 1967 to July 1969, or within one year of his discharge, so meaning by July 1970, or is in any way otherwise related or attributable to his military service?

In making these determinations, the examiner must acknowledge the diagnosis of hypertension, essential, moderate, during the Veteran's initial November 1970 VA compensation and pension examination, which was only some 16 months after the conclusion of his service, i.e., just beyond the one-year (12-month) presumptive period.

d) What is the likelihood (very likely, as likely as not, or unlikely) the hypertension alternatively was caused OR is being permanently aggravated by his service-connected PTSD?

Two opinions are required for secondary service connection claims:

(i)  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

(ii)  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b) (2015).

In making this latter determination, the examiner must specifically address the articles received from the Veteran on October 7, 2009, discussing possible links between combat deployment and hypertension.

*So, to reiterate, the Board is requesting comment on three possible bases of entitlement - those being 1) direct, 2) presumptive, and 3) secondary service connection.  Comment consequently is needed on all three possibilities.

If the examiner concludes that an opinion cannot be provided without resorting to mere speculation, the examiner must indicate this but, more importantly, explain why an opinion would be speculative, such as by specifying whether there are several possible etiologies with none more prevalent than another, additional information or other procurable data is needed, or whatever the reason.  In other words, merely saying he/she cannot respond will not suffice.



2.  Then readjudicate this claim of entitlement to service connection for hypertension in light of this and all other additional evidence.  When readjudicating this claim, consider all potential bases of entitlement - direct, presumptive and secondary.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

